Title: To Thomas Jefferson from John Barnes, 12 June 1802
From: Barnes, John
To: Jefferson, Thomas


            George Town 12th June 1802
            Allow me Sir, to make my most grateful acknowledgemts. for your Acceptable communications last Evening—Under a pressure of disappointmt. and indisposition—they were indeed; very consoling.
            in whatever situation it may be thought, necessary, for me to be employed in—suited—to my small Abilities, & time of Life—I shall most cheerfully, exert them, and hope to Merit the favr.
            And if Sir, I can but pass, the remnant, of my Span, with decency & respect—and withal—enjoy a Continuance of your Friendship.—I am Content, and of course Happy.—
            With unfeigned, Esteem & Respect—I am Sir, your most Obedt. H St.
            John Barnes
          